Citation Nr: 1606971	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected coronary artery disease (CAD), status post myocardial infarctions and stent placement.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities (also claimed as fingertips), claimed as secondary to service-connected CAD, status post myocardial infarctions and stent placement.

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected CAD, status post myocardial infarctions and stent placement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to December 1969, January 1974 to January 1977, and August 1985 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected coronary artery disease (CAD), status post myocardial infarctions and stent placement, is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

In a January 2015 written statement, the Veteran indicated that he was withdrawing his claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to service-connected CAD, status post myocardial infarctions and stent placement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to service-connected CAD, status post myocardial infarctions and stent placement, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues of Service Connection for Peripheral Neuropathy, Bilateral Upper and Lower Extremities, Claimed as Secondary to Service-Connected CAD, Status Post Myocardial Infarctions and Stent Placement

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in a January 2015 written statement, indicated that he was withdrawing the issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to service-connected CAD, status post myocardial infarctions and stent placement.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, as to the issue of service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected coronary artery disease (CAD), status post myocardial infarctions and stent placement, is dismissed.

The appeal, as to the issue of service connection for peripheral neuropathy, bilateral upper extremities (also claimed as fingertips), claimed as secondary to service-connected CAD, status post myocardial infarctions and stent placement, is dismissed.


REMAND

As it relates to the claim of service connection for erectile dysfunction, the Veteran maintains that his current erectile dysfunction is a result of his service-connected CAD, status post myocardial infarctions and stent placement, to include medications taken for this condition.  In support of his claim, the Veteran has submitted a medical treatise showing a relationship between the medication taken for his heart condition and erectile dysfunction.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  To date, the Veteran has not been afforded a VA examination to determine the etiology of any current erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current erectile dysfunction.  The entire record must be made available to the examiner and the examiner should note such review in the report.  All indicated tests and studies should be performed and all findings must be reported in detail. 

If erectile dysfunction is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to the Veteran's period of service.  If not, is it at least as likely as not (50 percent probability or more) that any erectile dysfunction, if found, is caused or aggravated by (permanently worsened) the Veteran's service-connected CAD, to include medication taken for this condition?  If the VA examiner finds that erectile dysfunction is aggravated (permanently worsened) by the service-connected CAD, to include medication taken for this condition, the examiner should identify, to the extent possible, the baseline level of severity of the erectile dysfunction prior to aggravation and the level of severity of erectile dysfunction due to aggravation.  A rationale must be provided for any opinion that is rendered.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


